DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 08/11/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 9-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2005/0196872) in view of Chen et al. (US 2004/0161788).  
Regarding claims 1 and 2 – Nguyen teaches a system for processing a sample.  The embodiments of the system best shown in Figures 1A-1D and 8A-8H; and described Paragraphs 0041-0049 and 0087-0096.   As shown in Figures 1A-1D, Nguyen teaches a device (20) having a lid (first portion 30) including a first puncturing element (piercing portion 32) with a capillary (channel 34); a container (second portion 40) having a top seal (first septum 44), a bottom seal (second septum 46), and a mixing agent (solution chamber 42); and a second puncturing element for puncturing the bottom seal.  See also Paragraphs 0041-0049.  The Examiner notes Nguyen teaches the second puncturing element may be located on the meter (10) or device (20) or both in Paragraph 0045.  As shown in Figures 8A-8G, Nguyen also teaches a device (100) having a lid (first portion 102) including a first puncturing element (piercing portion 103) with a capillary (channel 105), a container having a top seal (top septum 108), bottom seal (bottom septum 109), and mixing agent (solution chamber 106); and a second puncturing element (dispensing nozzle 101 for puncturing the bottom seal. See Paragraphs 0087-0096. Nguyen does not teach a lid having a snap fit for either described embodiment
Chen teaches a system for processing a sample. The embodiment of the device most relevant to the instant claims is shown in Figures 1A-2B and described in Paragraphs 0019-0042.  The system includes a container body (50) that includes a plurality of partitions isolated by breakable seals (14) and a cap (20) for closing the container (50). In Paragraph 0034, Chen teaches their device may include an interface between the cap (20) and first opening of the container (50) in the form of a snap fit that provides a secure, hermetic seal when the cap and container are fastened together. The Examiner submits it would have been obvious to combine the snap fit feature from the cap of Chen with the device of Nguyen.  One of ordinary skill in the art would add the snap fit feature to Nguyen in order to provide a tight locked seal as taught by Chen. 
Regarding claim 2 – Nguyen teaches teach a connecting hinge (flexible member 35) on the lid (first portion 30) and body (second portion 102) of the embodiment shown in Figures 1A-1D.  
Regarding claims 3 and 4 – In the embodiment disclosed in Figures 1A-1D and Paragraphs 0041-0045, Nguyen teaches closing the lid (first portion 30) such that the piercing projection (32) extends into the container aperture to pierce the top seal (first septum 44)
Regarding claims 5, 6, and 7 – Claims 5 and 6 contain the limitation “wherein when a sliding actuator is slid”.  The sliding actuator, however, does not appear to be part of the claimed device.  That is, the previous claims (1-3) do not recite a sliding actuator element.  Therefore, the sliding actuator element of claims 5-6 has not been given any patentable weight. The Examiner submits that in the claim as currently written the prior art device merely needs to have a bottom seal that is capable of interacting with a sliding actuator element to move and pierce the bottom seal.  
Regarding claims 7 and 8 – Nguyen teaches a protrusion on the end of the dispensing nozzle (101) that acts as a second puncturing element that punctures the bottom seal (bottom septum 109). See the embodiment shown in Figures 8A-8G and described in Paragraphs 0087-0096.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hager et al. (US 2005/0226786) and Davies (US 6,943,035) teach devices and methods that process samples from the bottom of a punctured or pierced container. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798January 10, 2022